

	

		II

		109th CONGRESS

		1st Session

		S. 2051

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. Akaka (for himself

			 and Mr. Inouye) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend eligibility for certain Federal benefits to

		  citizens of the Freely Associated States.

	

	

		1.Exception for citizens of

			 Freely Associated States

			(a)In

			 generalSection 402(a)(2) of the Personal Responsibility and Work

			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)) is

			 amended by adding at the end the following:

				

					(M)Exception for

				citizens of Freely Associated StatesWith respect to eligibility

				for benefits for the specified Federal programs described in paragraph (3),

				paragraph (1) shall not apply to any individual who lawfully resides in the

				United States (including territories and possessions of the United States) in

				accordance with—

						(i)section 141 of

				the Compact of Free Association between the Government of the United States and

				the Government of the Federated States of Micronesia, approved by Congress in

				the Compact of Free Association Amendments Act of 2003;

						(ii)section 141 of

				the Compact of Free Association between the Government of the United States and

				the Government of the Republic of the Marshall Islands, approved by Congress in

				the Compact of Free Association Amendments Act of 2003; or

						(iii)section 141 of

				the Compact of Free Association between the Government of the United States and

				the Government of Palau, approved by Congress in

				Public Law

				99–658 (100 Stat.

				3672).

						.

			(b)Medicaid and

			 TANF exceptionsSection 402(b)(2) of the Personal Responsibility

			 and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is

			 amended by adding at the end the following:

				

					(G)Medicaid and

				tanf exceptions for citizens of Freely Associated StatesWith

				respect to eligibility for benefits for the programs defined in subparagraphs

				(A) and (C) of paragraph (3) (relating to temporary assistance for needy

				families and medicaid), paragraph (1) shall not apply to any individual who

				lawfully resides in the United States (including territories and possessions of

				the United States) in accordance with a Compact of Free Association referred to

				in subsection

				(a)(2)(M).

					.

			(c)Qualified

			 alienSection 431(b) of the Personal Responsibility and Work

			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)) is

			 amended—

				(1)in paragraph (6),

			 by striking or at the end;

				(2)in paragraph (7),

			 by striking the period at the end and inserting ; or; and

				(3)by adding at the

			 end the following:

					

						(8)an individual who

				lawfully resides in the United States (including territories and possessions of

				the United States) in accordance with a Compact of Free Association referred to

				in section

				402(a)(2)(M).

						.

				(d)Conforming

			 AmendmentSection 1108 of the Social Security Act (42 U.S.C.

			 1308) is amended—

				(1)in subsection

			 (f), in the matter preceding paragraph (1), by striking subsection

			 (g) and inserting subsections (g) and (h); and

				(2)by adding at the

			 end the following:

					

						(h)The limitations

				of subsections (f) and (g) shall not apply with respect to medical assistance

				provided to an individual described in section 431(b)(8) of the Personal

				Responsibility and Work Opportunity Reconciliation Act of

				1996.

						.

				(e)Effective

			 DateThe amendments made by this Act take effect on the date of

			 enactment of this Act and apply to benefits and assistance provided on or after

			 that date.

			

